Opinion issued December 3, 2013




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-13-00710-CV
                           ———————————
         IN THE INTEREST OF J.J.J., S.D.J., AND N.R.J, Children



                   On Appeal from the 314th District Court
                           Harris County, Texas
                     Trial Court Case No. 2012-03856J


                         MEMORANDUM OPINION

      Appellant, S.J., has filed an agreed motion to dismiss the appeal.     No

opinion has issued. Accordingly, we grant the motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.